UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION INC. et al.,

                               Plaintiffs,

                   -against-                                         ORDER
DOE 1 D/B/A ANYTHING YOU CAN
                                                               18 Civ. 7380 (PGG)
IMAGINE et al.,

                               Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On February 22, 2019, Plaintiffs moved for leave to file an Amended Complaint.

(Dkt. No. 110) On April 4, 2019, this Court directed Defendants to file any opposition to this

motion by April 15, 2019. (Dkt. No. 117) No opposition has been filed. Accordingly,

Plaintiffs' motion (Dkt. No. 110) is granted as unopposed. Plaintiffs are directed to file the

Amended Complaint by May 3, 2019.

               On February 4, 2019, Defendant Krista Hale filed a letter motion requesting a pre-

motion conference regarding her anticipated motion to dismiss the Complaint. (Dkt. No. 100)

Because Plaintiffs are filing an Amended Complaint, Defendant Hale's letter motion is denied as

moot. If Defendant Hale intends to move to dismiss the Amended Complaint, she is directed to

file a pre-motion letter by May 10, 2019.

               The Clerk of Court is directed to terminate the motions (Dkt. No. 100, 110).

Dated: New York, New York
       April '?Q, 201 9
                                              SO ORDERED.




                                              United States District Judge
